Petition for Writ of Mandamus is DENIED; Opinion Filed May 6, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00571-CV

                    IN RE CHARLES HENSLEY MITCHELL, Relator

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC11-14792

                              MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Lang
       The Court has before it relator’s petition for writ of mandamus in which he asks us to

order the 68th Judicial District Court to forward relator’s notice of appeal to this Court. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
130571F.P05                                       JUSTICE